Ford, Judge:
The appeal for reappraisement listed above has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeal for reappraisement consists of radios manufactured in and exported from Japan to the United States.
That on or about the date of exportation of the said merchandise, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised value, less the buying commission as shown on the invoice; and that there were no higher foreign values for such or similar merchandise.
IT IS FURTHER STIPULATED AND AGREED that the above appeal for reappraisement may be submitted for decision upon this stipulation.
Accepting this stipulation as a statement of fact, I find and hold the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to he the proper basis for the determination of the value of the merchandise covered by the appeal listed above and that said value is the appraised value, less the buying commission as shown on the invoice.
Judgment will be rendered accordingly.